    Case: 1:19-cv-03189 Document #: 22 Filed: 07/13/20 Page 1 of 7 PageID #:140




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

STEVE LOU,                                    )
                                              )
               Petitioner,                    )
                                              )       No. 19 CV 3189
       v.                                     )
                                              )
UNITED STATES OF AMERICA,                     )
                                              )
               Respondent.                    )

                         MEMORANDUM OPINION AND ORDER

       On April 3, 2019, Petitioner Steve Lou filed the present motion to vacate, set aside, or

correct his sentence pursuant to 28 U.S.C. § 2255. (Dkt. 1). For the following reasons, the Court

grants the government’s motion to dismiss (Dkt. 7), dismisses Lou’s § 2255 motion as untimely

(Dkt. 1), and declines to certify any issues for appeal. See 28 U.S.C. §§ 2253(c)(2), 2255(f). Lou’s

motion for a hearing is denied as moot. (Dkt. 4).

                                        BACKGROUND

       On July 12, 2005, Steve Lou was charged with one count of conspiracy to distribute and to

possess with intent to distribute approximately 423.8 grams of methamphetamine in violation of

21 U.S.C. § 846. United States v. Lou, No. 05 CR 514. On advice of his trial counsel that his case

was "winnable," Lou decided to proceed to trial. (Dkt. 1, 15). According to Lou, his trial counsel

did not advise him that proceeding to trial would impact his sentencing under the guidelines;

specifically that Lou might not receive credit for acceptance of responsibility, and his prior drug

incident in Oklahoma could increase his sentence. On November 21, 2008, Lou was convicted by

a jury following a trial in which he chose to testify in his own defense. Lou was allowed to remain

on bond until his sentencing hearing.



                                                  1
    Case: 1:19-cv-03189 Document #: 22 Filed: 07/13/20 Page 2 of 7 PageID #:141




       Lou then fled from justice, failing to appear for his sentencing hearing on February 17,

2009. On November 3, 2010, Lou was sentenced in abstentia to a term of 20 years imprisonment.

The judgment of conviction was entered on November 4, 2010. Lou remained a fugitive for over

nine years before he was arrested on March 5, 2018.

       On April 3, 2019, Lou filed a § 2255 motion to vacate his sentence on the grounds that his

trial counsel was ineffective. He alleges that his trial counsel did not adequately advise him of the

risks of going to trial and failed to make available arguments to mitigate during his sentencing

hearing (where Lou failed to appear). The government now moves to dismiss for untimeliness.

(Dkt. 7).

                                             ANALYSIS

I. Statute of Limitations — 28 U.S.C. § 2255(f)

       Under 28 U.S.C. § 2255(f)(1), motions to vacate must be filed within one year of the

judgment becoming final. Here, Lou's judgment became final on November 4, 2010, the date

judgment was entered. Lou's deadline for filing a motion to vacate expired on November 4, 2011,

over seven years before he filed this motion. Therefore, the motion to vacate is untimely.

       Lou argues that the Court should avoid a “mechanical application” of § 2255(f), and should

equitably toll the statute of limitations. (Dkt. 11 ¶ 4). The Court declines to do so. Equitable tolling

is available in cases ordinarily barred by 28 U.S.C. § 2255(f), provided the defendant has diligently

pursued his rights and "some extraordinary circumstances stood in his way and prevented timely

filing." Holland v. Florida, 560 U.S. 631, 649 (2010). This is a high bar to clear and such a remedy

is "rarely granted." Obriecht v. Foster, 727 F.3d 744, 748 (7th Cir. 2013). Lou has not established

that he diligently pursued his rights or that extraordinary circumstances prevented his filing.




                                                   2
    Case: 1:19-cv-03189 Document #: 22 Filed: 07/13/20 Page 3 of 7 PageID #:142




       A. Extraordinary Circumstances

       "'Extraordinary circumstances' are present only when an 'external obstacle' beyond the

party's control 'stood in [its] way' and caused the delay." Lombardo v. United States, 860 F.3d 547,

552 (7th Cir. 2017) (quoting Menominee Indian Tribe of Wis. v. United States, 136 S. Ct. 750, 756

(2016)); see also Perry v. Brown, 950 F.3d 410, 412 (7th Cir. 2020). External obstacles are

"barrier[s] beyond a litigant's control," such as severe cognitive impairments, abandonment by

counsel, or inability to access vital documents. Perry, 950 F.3d at 412; see also Schmid v.

McCauley, 825 F.3d 348, 350 (7th Cir. 2016); Socha v. Boughton, 763 F.3d 674 (7th Cir. 2014).

Here, the circumstances preventing Lou from filing a motion to vacate were not external, but rather

entirely within Lou’s control. As all parties agree, the choice to become a fugitive from justice was

Lou's alone. At any time within the one-year filing period, Lou could have surrendered to

authorities and filed his motion. Mamaradlo v. United States, 8 Fed. App'x 39, 41 (2d Cir. 2001).

Lou's fugitive status cannot be considered an extraordinary circumstance because it was not an

external obstacle outside of Lou’s control.

        Lou next argues that his trial counsel’s errors amount to abandonment. Thus, he contends

this abandonment is an extraordinary circumstance that "clearly contributed" to his decision to

flee. The errors identified by Lou include counsel’s failure to advise Lou of the risk of proceeding

to trial and failure to make mitigating arguments at sentencing. The Court is completely

unpersuaded. In rare circumstances, errors by an attorney amounting to abandonment can be

considered an extraordinary circumstance. Ramirez v. United States, 799 F.3d 845, 849, 854 (7th

Cir. 2015) (concluding that counsel’s failure to notify defendant that his § 2255 motion was denied,

failure to file any post-judgment motions, and failure to file a notice of appeal amounted to

abandonment that constituted extraordinary circumstances). However, "garden variety" forms of



                                                 3
    Case: 1:19-cv-03189 Document #: 22 Filed: 07/13/20 Page 4 of 7 PageID #:143




neglect, such as a miscalculation of a deadline, are too common to be considered extraordinary

circumstances. Socha v. Boughton, 763 F.3d 674, 687 (7th Cir. 2014) (quoting Holland v. Florida,

560 U.S. 631, 651–52 (2010)); See Maples v. Thomas, 565 U.S. 266, 282 (2018) (discussing

Holland v. Florida, 560 U.S. 631 (2010)) (distinguishing between "a claim of attorney error,

however egregious," and attorney abandonment "evidenced by counsel's near-total failure to

communicate with petitioner or to respond to petitioner's many inquiries and requests over a period

of several years").

       Here, Lou has presented “garden variety” ineffective assistance of counsel allegations. The

record does not establish that counsel abandoned Lou. To the contrary, counsel proceeded to

represent Lou at sentencing even after Lou fled and argued in favor of mitigation, resulting in a

ten-year reduction from the advisory guideline. The errors alleged here clearly do not rise to the

level of abandonment.

        Second, the Court cannot accept Lou’s argument that his attorney’s errors constitute an

extraordinary circumstance that justified his decision to flee. Even if counsel erred, and even if

counsel abandoned Lou, Lou still could have faced his sentence and filed a timely motion to vacate.

Claiming that he was unable to file a timely motion because his counsel’s errors induced him to

flee is “a bridge too far.” (Dkt. 12, 2). Finally, to consider ineffectiveness of trial counsel as an

extraordinary circumstance would be to invite consideration of the merits of Lou’s underlying

claim in deciding whether to apply equitable tolling, which the Seventh Circuit has refused to

allow. Lombardo v. United States, 860 F.3d 547, 560 n.9 (7th Cir. 2017) (quoting Johnson v.

McBride, 381 F.3d 587, 590–91 (7th Cir. 2004)) ("[A]llowing consideration of the merits of time-

barred claims to creep into the equitable tolling analysis lets petitioners effectively circumvent the




                                                  4
     Case: 1:19-cv-03189 Document #: 22 Filed: 07/13/20 Page 5 of 7 PageID #:144




statute of limitations because the merits of their claims will always be considered."). Lou has

accordingly failed to demonstrate extraordinary circumstances that warrant equitable tolling.

        B. Diligent Pursuit

        Lou further urges the Court to consider his diligence in bringing his claims after he was

recaptured. (Dkt. 11 ¶ 8). In order to establish diligent pursuit, a defendant must "demonstrate that

he was reasonably diligent in pursuing his rights throughout the limitations period and until he

finally filed his untimely" motion to vacate. Carpenter v. Douma, 840 F.3d 867, 870 (7th Cir.

2016). To do so, the defendant must do more than simply show that he intended to preserve his

rights, he must take actual steps to vindicate them. Mayberry v. Dittmann, 904 F.3d 525, 531 (7th

Cir. 2018); compare Socha v. Boughton, 763 F.3d 674, 687–88 (7th Cir. 2014) (concluding diligent

pursuit based on evidence that petitioner repeatedly wrote attorney requesting his file, requested

help from the public defender, used limited library time to work on petition, and requested an

extension from the court before time expired) with Carpenter, 840 F.3d at 871 (concluding no

diligent pursuit where, after filing motion requesting an extension, petitioner filed seven months

past the statute of limitations).

        Lou was not diligent in pursuing his petition throughout the limitations period—he made

no effort to vindicate his rights while he was a fugitive. Lou appears to argue that because the

fugitive disentitlement doctrine would have precluded him from pursuing his claim without first

surrendering, his lack of diligence during that time should not be considered. (Dkt. 11 ¶ 11). This

is contrary to the rationale behind the fugitive disentitlement doctrine, namely that it is reasonable

to expect one who seeks redress through the courts to abide by the judgments of the courts,

regardless of whether they are favorable to him. Ortega-Rodriguez v. United States, 507 U.S. 234,

239–40 (1993) (fugitive disentitlement doctrine "rested in part on enforceability concerns, and in



                                                  5
     Case: 1:19-cv-03189 Document #: 22 Filed: 07/13/20 Page 6 of 7 PageID #:145




part on a 'disentitlement' theory that construes a defendant's flight during the pendency of his

appeal as tantamount to waiver or abandonment"); United States v. Bokhari, 993 F. Supp. 2d 936,

938 (E.D. Wis. 2014) (citing United States v. Kashamu, 656 F. Supp. 2d 863, 866 (N.D. Ill. 2009))

("The fugitive disentitlement doctrine stands for the proposition that those who flee from judicial

process may not benefit from it."). Indeed, Lou only chose to pursue lawful avenues of redress

after his capture--nine years after his sentencing. Lou has not established that he was reasonably

diligent in pursuing his rights throughout the limitations period. The Court declines to equitably

toll the statute of limitations.

II. Certificate of Appealability

        Under 28 U.S.C. § 2253(c)(2), a petitioner does not have the absolute right to appeal a

district court’s denial of his § 2255 motion. Miller-El v. Cockrell, 537 U.S. 322, 335 (2003).

Instead, he must first request a certificate of appealability. Id. A petitioner is entitled to a certificate

of appealability only if he can make a substantial showing of the denial of a constitutional right.

Id. at 336; White v. United States, 745 F.3d 834, 835 (7th Cir. 2014). Under this standard, Lou

must demonstrate that “reasonable jurists could debate whether the petition should have been

resolved in a different manner or that the issues presented were adequate to deserve encouragement

to proceed further.” Miller-El, 537 U.S. at 336 (quoting Slack v. McDaniel, 529 U.S. 473, 484

(2000)).

        Lou has not demonstrated that reasonable jurists would disagree as to the Court’s timeliness

consideration. The Court declines to certify any issues for appeal pursuant to 28 U.S.C. §

2253(c)(2).




                                                     6
    Case: 1:19-cv-03189 Document #: 22 Filed: 07/13/20 Page 7 of 7 PageID #:146




                                        CONCLUSION

       The Court grants the government’s motion to dismiss [4], dismisses Petitioner's motion to

vacate, set aside, or correct his sentence [1] as untimely, and declines to certify any issues for

appeal pursuant to 28 U.S.C. § 2253(c)(2). Petitioner’s motion for a hearing is denied as moot.


                                                    E N T E R:


 Dated: July 13, 2020

                                                    MARY M. ROWLAND
                                                    United States District Judge




                                                7
